DETAILED ACTION
Claims 11, 16, 22-23 and 25-28 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Response to Arguments
The Applicant argues (see page 9) that Bowers describe rescheduling a test, for example by rescheduling the test to be performed "after a predetermined period of time." However, this is different from, does not teach or suggest, "identifying a time window for executing a particular failed or stopped test of the plurality of failed or stopped tests based at least in part on the application and environmental health stats," because the "predetermined period time" is not based on the application and environmental health states. Bowers describes rescheduling an aborted self-test to occur "at a randomly selected time," which is different from, and does not teach or suggest "identifying a time window for executing a particular failed or stopped test of the plurality of failed or stopped tests based at least in part on the application and environmental health stats."
In response to the Applicant’s argument, the Examiner respectfully disagrees. Bowers teaches that “an aborted self-test can be rescheduled to occur at a randomly selected time. It can be appreciated if PCS 100 is in use or if an event causes the servicing controller to abort a self-test, a random time delay may be appropriate to avoid heavy use periods. In addition, rescheduling an aborted self-test for a randomly selected time may allow the PCS to be tested under different conditions (e.g.,, different environmental conditions at different times of day). For example, if the self-test is run at different temperatures it may be able to detect a component that has an erratic, temperature-dependent fault. In some embodiments, the random time delay generated is in the range of 2 to 4 hours, 4 to 12 hours, or 12 to 24 hours.”  Bowers further teaches that the PCS may transmit the results of the tests to a remote entity and the tests may be initiated by the servicing controller or by a remote entity, which clearly indicates that there are plurality of tests. Bowers further teaches that if a self-test has been remotely initiated and then the servicing controller determines that the PCS is “in use” (e.g., a user begins using the PCS), the servicing controller may abort the self-test and send the remote entity an indicator to reschedule the test (Bowers, see figs. 1, 26 and 0029; see abstract; see paragraphs 0010, 0070, 0180, 0182 and 0224-0227).
It is clear that Bowers teaches “wherein scheduling (rescheduled self-test) the re-run of the plurality of failed or stopped tests (aborted self-tests) includes identifying a time window (selected time/range of 2 to 4 hours, 4 to 12 hours) for executing a particular failed or stopped test (aborted self-test) of the plurality of failed or stopped tests (aborted self-tests) based at least in part on the application (PCS or application is “in use”) and environmental health stats (different conditions)” (Bowers, see figs. 1, 26 and 29; see abstract; see paragraphs 0010, 0070, 0180, 0182 and 0224-0227). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 16, 22-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (U.S. PGPub 2003/0051188) in view of Bowers et al. (U.S. PGPub 2017/0163519 ).

Regarding claims 11 and 16, Patil teaches A method for test failure analysis and improvement, comprising the steps of: obtaining a system for performing test data management; (Patil, see figs. 7-8B; see paragraph 0056 where the test job 96 is then dispatched to the matching service program 16, and the client 14 starts monitoring the test job 96 in step 318. Referring to FIG. 8B, the client 14 ensures that the test job 96 does not take more than the allowed maximum time to execute in step 320 by starting a maximum timer thread for that test job...)
executing a plurality of tests and monitoring for a plurality of test failures; (Patil, see figs. 7-8B; see paragraph 0056 where the test job 96 is then dispatched to the matching service program 16, and the client 14 starts monitoring the test job 96; see paragraphs 0054 -0055 where a new run of test jobs 96 is initiated. First, the client 14 checks the in-process task repository 62 for any unfinished or pending jobs from the previous run in step 302...)
while executing the plurality of tests: collecting a plurality of application and environment health stats; (Patil, see figs. 7-8B; see paragraph 0056 where …If the maximum time has elapsed, then it may be deduced that the job or service program 16 is having some network…; see paragraph 0057 where If the heartbeat signal 98 is not present in step 332, then it is deduced that the job is not executing, and referring to FIG. 8B, execution of the test job 96 is killed in step 326...)
analyzing the plurality of application and environment health stats; (Patil, see figs. 7-8B; see paragraph 0056 where …If the maximum time has elapsed, then it may be deduced that the job or service program 16 is having some network…; see paragraph 0057 where If the heartbeat signal 98 is not present in step 332, then it is deduced that the job is not executing, and referring to FIG. 8B, execution of the test job 96 is killed in step 326...)
in accordance with analyzing the plurality of application and environment health stats, determining whether to stop a respective test of the plurality of tests; (Patil, see figs. 7-8B; see paragraph 0056 where starts monitoring the test job 96 in step 318. Referring to FIG. 8B, the client 14 ensures that the test job 96 does not take more than the allowed maximum time to execute in step 320 by starting a maximum timer thread for that test job...If the maximum time has elapsed, then it may be deduced that the job or service program 16 is having some network, TMS or device problems (e.g., hanging process), and execution of the test job 96 is killed in step 326...; see paragraph 0057 where If the heartbeat signal 98 is not present in step 332, then it is deduced that the job is not executing, and referring to FIG. 8B, execution of the test job 96 is killed in step 326...)
in accordance with a determination to stop the respective test of the plurality of tests, stop the respective test; (Patil, see figs. 7-8B; see paragraph 0056 where starts monitoring the test job 96 in step 318. Referring to FIG. 8B, the client 14 ensures that the test job 96 does not take more than the allowed maximum time to execute in step 320 by starting a maximum timer thread for that test job...If the maximum time has elapsed, then it may be deduced that the job or service program 16 is having some network, TMS or device problems (e.g., hanging process), and execution of the test job 96 is killed in step 326...; see paragraph 0057 where If the heartbeat signal 98 is not present in step 332, then it is deduced that the job is not executing, and referring to FIG. 8B, execution of the test job 96 is killed in step 326...)
monitoring test results and identifying one or more failed tests; and (Patil, see figs. 7-8B; see paragraph 0060 where If the test job 96 has finished executing, then it is checked if the job execution time was shorter than the minimum time in step 340. If yes, then it is deduced that something viz. the computer or its settings (e.g., Java is not installed, etc.), etc. is wrong. In this case, the user is notified and the test job 96 is rescheduled in step 342...; see also paragraph 0059 where If there is no difference (delta) between the two snapshots in step 336, it is assumed that the test job 96 is no longer making progress. Therefore, the test job 96 is killed and the user is notified via steps 326 and 328...)
scheduling a re-run of a plurality of failed or stopped tests, (Patil, see figs. 7-8B; see paragraph 0060 where If the test job 96 has finished executing, then it is checked if the job execution time was shorter than the minimum time in step 340. If yes, then it is deduced that something viz. the computer or its settings (e.g., Java is not installed, etc.), etc. is wrong. In this case, the user is notified and the test job 96 is rescheduled in step 342...; see paragraph 0073 where When an error is detected, the system 10 notifies the user and recovers from the error by restoring and rescheduling the test for execution on other available computers 12...)
in accordance with re-run schedules, executing a plurality of failed or stopped tests. (Patil, see figs. 7-8B; see paragraph 0060 where If the test job 96 has finished executing, then it is checked if the job execution time was shorter than the minimum time in step 340. If yes, then it is deduced that something viz. the computer or its settings (e.g., Java is not installed, etc.), etc. is wrong. In this case, the user is notified and the test job 96 is rescheduled in step 342...; see paragraph 0073 where When an error is detected, the system 10 notifies the user and recovers from the error by restoring and rescheduling the test for execution on other available computers 12...)
However, Patil does not explicitly teach wherein scheduling the re-run of the plurality of failed or stopped tests includes identifying a time window for executing a particular failed or stopped test of the plurality of failed or stopped tests based at least in part on the application and environmental health stats; and
Bowers teaches wherein scheduling the re-run of the plurality of failed or stopped tests includes identifying a time window for executing a particular failed or stopped test of the plurality of failed or stopped tests based at least in part on the application and environmental health stats; and (Bowers, see fig. 1, 26 and 29; see paragraph 0225 where if the servicing controller is running a self-test and a user presses the E911 button, the servicing controller can abort the test and send the remote entity instructions to reschedule the self-test for a period of time later (time window)...; see paragraph 0024 where if the self-test is running and the servicing controller determines that the PCS 100 is “in use”, the test is aborted and rescheduled to be performed after a predetermined period of time...; see paragraphs 0226-0029 where indicating a low use period (time window) to the remote entity. For example, if PCS 100 has not been used for a period of time, it may send the remote entity a code. Based on the code, the remote entity can determine whether to initiate a self-test; see paragraph 0227 where a random time delay may be appropriate to avoid heavy use periods. In addition, rescheduling an aborted self-test for a randomly selected time may allow the PCS to be tested under different conditions (e.g.,, different environmental conditions at different times of day))
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Patil and Bowers to provide the technique of wherein scheduling the re-run of the plurality of failed or stopped tests includes identifying a time window for executing a particular failed or stopped test of the plurality of failed or stopped tests based at least in part on the application and environmental health stats of Bowers in the system of Patil in order to overcome significant logistical challenges in performing maintenance or tests on a large number of systems and allow for testing under different conditions (Bowers, see paragraphs 0008 and 0227).

Regarding claims 22 and 25, Patil-Bowers teaches wherein executing the plurality of tests includes: identifying a time window for executing a particular test of the plurality of tests based on the application and environmental health stats; and (Bowers, see fig. 29; see paragraph 0225 where if the servicing controller is running a self-test and a user presses the E911 button, the servicing controller can abort the test and send the remote entity instructions to reschedule the self-test for a period of time later (time window)...; see paragraph 0024 where if the self-test is running and the servicing controller determines that the PCS 100 is “in use”, the test is aborted and rescheduled to be performed after a predetermined period of time...; see paragraphs 0225-0026 where indicating a low use period (time window) to the remote entity. For example, if PCS 100 has not been used for a period of time, it may send the remote entity a code. Based on the code, the remote entity can determine whether to initiate a self-test; see paragraph 0227 where a random time delay may be appropriate to avoid heavy use periods. In addition, rescheduling an aborted self-test for a randomly selected time may allow the PCS to be tested under different conditions (e.g.,, different environmental conditions at different times of day))
executing the particular test of the plurality of tests during the identified time window. (Bowers, see fig. 29; see abstract where servicing controller that schedules, initiates, and/or otherwise controls testing of the PCS components; see paragraph 0222 where the servicing controller initiates the self-test at step 2906…)
The motivation regarding to the obviousness to claims 11 and 16 is also applied to claims 22 and 25.

Regarding claims 23 and 26, Patil-Bowers teaches further comprising: identifying a time window for executing a particular test of the plurality of tests based on the application and environmental health stats; and (Bowers, see fig. 29; see paragraph 0219 where the self-test may be delayed for a predetermined period of time. The predetermined time may be programmed into a real time clock, so the self-test will be initiated in the future at the specified time or after the specified period of delay...; see paragraph 0019 where  operable to delay initiation of the test or abort the test based on an occurrence of an event. In some embodiments, the event includes user interaction with the PCS. In some embodiments, the servicing controller is operable to reschedule the delayed or aborted test for execution at a future time...; see paragraphs 0225-0026; see paragraph 0227 where a random time delay may be appropriate to avoid heavy use periods. In addition, rescheduling an aborted self-test for a randomly selected time may allow the PCS to be tested under different conditions (e.g.,, different environmental conditions at different times of day))
delaying execution of one or more tests in accordance with a determination that the one or more tests cannot be executed during the identified time window. (Bowers, see fig. 29; see paragraph 0219 where the self-test may be delayed for a predetermined period of time. The predetermined time may be programmed into a real time clock, so the self-test will be initiated in the future at the specified time or after the specified period of delay...; see paragraph 0019 where  operable to delay initiation of the test or abort the test based on an occurrence of an event. In some embodiments, the event includes user interaction with the PCS. In some embodiments, the servicing controller is operable to reschedule the delayed or aborted test for execution at a future time...; see paragraph 0225-0026; see paragraph 0227 where a random time delay may be appropriate to avoid heavy use periods. In addition, rescheduling an aborted self-test for a randomly selected time may allow the PCS to be tested under different conditions (e.g.,, different environmental conditions at different times of day))
The motivation regarding to the obviousness to claims 11 and 16 is also applied to claims 23 and 26.

Regarding claim 27, Patil-Bowers teaches further comprising delaying execution of the particular failed or stopped test of the plurality of failed or stopped tests until the identified time window. (Bowers, see fig. 1, 26 and 29; see paragraph 0225 where if the servicing controller is running a self-test and a user presses the E911 button, the servicing controller can abort the test and send the remote entity instructions to reschedule the self-test for a period of time later (time window)...; see paragraph 0024 where if the self-test is running and the servicing controller determines that the PCS 100 is “in use”, the test is aborted and rescheduled to be performed after a predetermined period of time...; see paragraphs 0226-0029 where indicating a low use period (time window) to the remote entity. For example, if PCS 100 has not been used for a period of time, it may send the remote entity a code. Based on the code, the remote entity can determine whether to initiate a self-test; see paragraph 0227 where a random time delay may be appropriate to avoid heavy use periods. In addition, rescheduling an aborted self-test for a randomly selected time may allow the PCS to be tested under different conditions (e.g.,, different environmental conditions at different times of day)). The motivation regarding to the obviousness to claim 11 is also applied to claim 27.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Patil-Bowers in view of Kuchibhotla et al. (U.S. PGPub 2018/0083889).

Regarding claim 28, Patil-Bowers teaches all the features of claim 11. However, Patil-Bowers does not explicitly teach wherein identifying the time window includes: determining respective probabilities of successful runs for a plurality of time windows; and
selecting the time window from the plurality of time windows based on the respective probabilities of successful runs for the plurality of time windows.
Kuchibhotla teaches wherein identifying the time window includes: determining respective probabilities of successful runs for a plurality of time windows; and (Kuchibhotla, see fig. 6; abstract where determines a rate of success for performing the first subset of scheduled operations on the two or more target resources from the first subset of target resources. If the rate of success does not satisfy the threshold, then the system delays or cancels operations from subsequent waves including the second subset of operations; see paragraphs 0141-0142 where determines whether an operation success rate satisfies a threshold... If the operation success rate does not satisfy the threshold, then fleet management logic 132 cancels or delays operations scheduled in subsequent waves ...)
selecting the time window from the plurality of time windows based on the respective probabilities of successful runs for the plurality of time windows. (Kuchibhotla, see fig. 6; abstract where determines a rate of success for performing the first subset of scheduled operations on the two or more target resources from the first subset of target resources. If the rate of success does not satisfy the threshold, then the system delays or cancels operations from subsequent waves including the second subset of operations; see paragraphs 0141-0142 where determines whether an operation success rate satisfies a threshold... If the operation success rate does not satisfy the threshold, then fleet management logic 132 cancels or delays operations scheduled in subsequent waves ...automatically reschedule these operations by reserving slots in another available time window...prompt a cloud administrator and/or the affected tenants to reschedule the reservation)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Patil-Bowers and Kuchibhotla to provide the technique of determining respective probabilities of successful runs for a plurality of time windows and selecting the time window from the plurality of time windows based on the respective probabilities of successful runs for the plurality of time windows of Kuchibhotla in the system of Patil-Bowers in order to avoid unacceptable service disruptions (Kuchibhotla, see paragraph 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2007/0074222, which describes apparatus and systems, as well as methods and articles, that operate to determine the number of mutexes held by a thread during a quantum time period, including a rescheduling window time period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443